Citation Nr: 0634568	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-02 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to an initially compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1968.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO).

The issues of entitlement to service connection for a 
psychiatric disorder, entitlement to service connection for a 
skin disorder, and entitlement to an initially compensable 
evaluation for bilateral hearing loss are addressed in the 
Remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  A September 2000 unappealed rating decision denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.

2.  Evidence associated with the claims file since the 
September 2000 RO rating decision raises a reasonable 
possibility of substantiating the veteran's claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2006).  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issue involving the veteran's 
claim to reopen a previously denied claim of service 
connection for a psychiatric disorder as the Board is taking 
action favorable to the veteran by reopening the claim.  As 
such, this decision poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2006).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For certain chronic 
disorders, including psychoses, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In September 2000, an unappealed rating decision denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, claimed as depression, on the basis 
that there was no medical evidence that the veteran's 
disorder occurred in or was caused by military service.  The 
relevant evidence of record at the time of the September 2000 
rating decision consisted of the veteran's service medical 
records, private medical records dated from March 1995 to 
June 1996, and VA outpatient medical records dated from 
September 1999 to July 2000.

The veteran did not file a notice of disagreement after the 
September 2000 rating decision.  Therefore, the September 
2000 rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2006).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In October 2003, a claim to reopen the issue of entitlement 
to service connection for a psychiatric disorder was 
received.  The relevant evidence of record received since the 
September 2000 RO decision includes Social Security 
Administration records dated in January 1997, VA outpatient 
medical records dated from March 1999 to June 2004, 
statements from the veteran dated in December 2003, January 
2005, March 2005, and December 2005, a transcript of a May 
2006 hearing before the Board, and a July 2006 letter from a 
private psychologist.

The July 2006 letter from a private psychologist is "new" 
in that it was not of record at the time of the September 
2000 decision.  Additionally, the letter is "material" as 
it states that "[i]t can be stated with some reasonable 
psychological certainty that many of [the veteran's 
psychiatric] disorder[s] have arisen during his time in 
service."  This statement is medical evidence of a nexus 
between the veteran's psychiatric disorder and his military 
service, and therefore provides a reasonable possibility of 
substantiating the veteran's claim.  See 38 C.F.R. § 3.156; 
see also Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  
Accordingly, the July 2006 letter from a private psychologist 
is new and material within the definition of 38 C.F.R. § 
3.156 and the claim of service connection for a psychiatric 
disorder is reopened.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is reopened; to this extent the appeal 
is allowed.


REMAND

The evidence of record shows that the veteran has received 
multiple diagnoses of psychiatric disorders including major 
depression, acute manic psychosis, bipolar affective 
disorder, borderline personality disorder, schizoaffective 
disorder, post-traumatic stress disorder, panic disorder, and 
generalized anxiety disorder.  While the July 2006 letter 
from a private psychologist stated that the veteran's 
psychiatric disorder arose during military service, it did 
not provide a rationale or the bases for this opinion.  

The Board notes that the veteran has not been provided with a 
VA examination to determine the etiology of his psychiatric 
disorder.  Accordingly, a medical examination is in order to 
determine the etiology of the veteran's psychiatric disorder.  
38 C.F.R. §§ 3.159, 3.326 (2006); see Littke v. Derwinski, 1 
Vet. App. 90, 93 (1990).

In the transcript of the May 2006 hearing before the Board, 
the veteran stated that his skin disorder was caused by 
stress related to his psychiatric disorder.  The veteran was 
provided with a VA skin examination in December 2003.  The 
examination report diagnosed eczematous dermatitis, but did 
not provide an opinion as to whether the veteran's skin 
disorder was related to his military service.  Accordingly, a 
medical examination is in order to determine the etiology of 
the veteran's skin disorder.  Id. 

Service connection for bilateral hearing loss was established 
by a May 2004 RO rating decision and a noncompensable 
evaluation was assigned.  The veteran disagreed with this 
evaluation and stated that his hearing loss was more severe 
than the initial noncompensable evaluation indicated.  A 
subsequent VA audiology examination was conducted in November 
2004.  The examination report did not state the measurements 
of the veteran's pure tone thresholds.  The report stated 
that

[i]t is believed that the veteran 
exhibited some behavioral avoidance 
tactics while testing was completed.  
Veteran stated that he kept hearing 
noises and voices associated with his 
psychiatric disorder.  This prevented him 
from taking the test accurately.  Speech 
discrimination testing results were not 
consistent with pure tone audiometry.  
Was not able to establish good pure tone 
[speech recognition threshold] agreement.

The diagnosis stated that the examiner "does not believe 
that veteran's hearing sensitivity is accurately established 
for either ear."  The Board therefore concludes that an 
additional VA examination is needed to provide an accurate 
picture of the veteran's service-connected bilateral hearing 
loss.  38 C.F.R. §§ 3.326, 3.327 (2006).

Furthermore, the Board notes that the veteran stated in March 
2005 that he was transferred to Schofield Army Barracks for 
the last 2 months of his military service as the result of an 
examination by a psychologist.  The veteran's service 
personnel records are not currently associated with the 
claims file.

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as 
required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) 
and Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.	The RO must obtain the veteran's 
service personnel records, and 
associate them with the claims file.  
All attempts to secure this evidence 
must be documented in the claims file 
by the RO.  If, after making 
reasonable efforts, the RO is unable 
to secure the veteran's service 
personnel records, the RO must notify 
the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the 
efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO 
with respect to the claim.  The 
veteran must then be given an 
opportunity to respond.

3.	The veteran must be afforded a VA 
psychiatric examination to ascertain 
the etiology of any psychiatric 
disorder found.  The claims file must 
be provided to and reviewed by the 
examiner.  All tests or studies 
necessary to make these determinations 
must be ordered.  Thereafter, based 
upon review of the service and post-
service medical records, the examiner 
must provide an opinion as to whether 
any current psychiatric disorder found 
is related to the veteran's military 
service.  A complete rationale for all 
opinions must be provided.  The report 
must be typed.

4.	The veteran must be afforded a VA skin 
examination to ascertain the etiology 
of any skin disorder found.  The 
claims file must be provided to and 
reviewed by the examiner.  All tests 
or studies necessary to make these 
determinations must be ordered.  
Thereafter, based upon review of the 
service and post-service medical 
records, the examiner must provide an 
opinion as to whether any current skin 
disorder found is related to the 
veteran's military service or to any 
psychiatric disorder.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

5.	The veteran must be afforded a VA 
audiological evaluation to ascertain 
the severity of his service-connected 
bilateral hearing loss.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Specifically, the 
findings of pure tone decibel loss at 
500, 1000, 2000, 3000 and 4000 Hertz, 
must be numerically reported and 
speech recognition must be derived 
using the Maryland CNC Test.  The 
examination report must be typed.

6.	The RO must notify the veteran that 
it is his responsibility to report 
for any VA examination scheduled, and 
to cooperate in the development of 
the claims.  The consequences for 
failure to report for a VA 
examination without good cause may 
include denial of the claims.  38 
C.F.R. §§ 3.158, 3.655 (2006).  In 
the event that the veteran does not 
report for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last 
known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

7.	The RO must then readjudicate the 
claims and, thereafter, if any claim 
on appeal remains denied, the veteran 
and his representative must be 
provided a supplemental statement of 
the case.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal 
must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


